DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Item 62 in Figures 3, 4 and 5; as well as Item Q in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Komorida (US-20170129544-A1) in view of Nishino (WO-2014108788-A1).

Regarding claim 1, Komorida teaches a work vehicle (Tractor, Fig.1, paragraph [0134]), comprising: 
a running vehicle body (vehicle body frame item 1, Fig.1 and 4, paragraph [0135]) which comprises running devices (wheels 5 and 6, fig.1, paragraph [0134], lines 8-12) and configured to be replaceably connected to a work machine (mower item 10, Fig.1, paragraph [0134], lines 4-5); 
an engine (Engine item 15, Fig.1 and 4, paragraph [0136]) mounted on the running vehicle body (engine 15 is mounted on vehicle body frame 1, fig.4) and serving as a drive source for the running devices and the work machine (engine 15 drives wheels 5 and 6, paragraph [0134], lines 9-12, and engine 15 drives mower 10 since it is attached to the work vehicle); 
a bonnet (bonnet item 7, Fig.1 and 4, paragraph [0134], lines 12-14) covering the engine (Fig.4); 
a headlamp (Lights 30A, Fig.7, paragraph [0142]) attached to a front portion of the bonnet (headlamp 30a are attached on the front of the bonnet 7, Fig.1 and 3); 


Komorida fails to teach a heat shield member arranged between the headlamp and the muffler.
However, Nishino teaches a heat shield member (heat insulator item 30, fig.1, paragraph [0020]) arranged between the headlamp and the muffler (Heat insulator 30 is between components 28 and exhaust pipe 24, the exhaust pipe 24 of Nishino represents the muffler 16 of Komorida, so the components 28 of Nishino will represent the headlamps 30A of Komorida, and the heat insulator 30 will connect to the front of bonnet 7, Fig.1, paragraph [0020]).
Komorida and Nishinio are both considered to be analogous to the claimed invention because they are in the same field of vehicles. Therefore, it would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komorida with the teachings of Nishino and incorporate a heat shield member. It is known in the art that providing a heat shield member around a muffler or exhaust helps protects the components around the muffler, and the user when working on the engine. Also the heat shield of Nishino helps direct the air flow inside the internal space of the bonnet. 
	

Regarding claim 2, Komorida in combination with Nishino teach wherein the heat shield member has a first heat shield plate portion (Nishino, item 30A mounting portion of heat 

Regarding claim 3, Komorida in combination with Nishino teach further comprising:
a headlamp stay (Komorida, Headlight frame 30B acts as the headlamp stay, Fig.7, paragraph [0148]) for connecting the headlamp to the bonnet (Komorida, Headlight frame 30B holds the headlights 30A and connects them to the bonnet 7, Fig.7); and 
a mounting plate (Komorida, Coupling parts 30D acts as the mounting plate, Fig.7, paragraph [0148]) for mounting the headlamp stay onto the bonnet (Komorida, coupling parts is connected to the headlight frame 30B and connects the headlight frame 30B to the bonnet 7, Fig.7).

Regarding claim 7, Komorida in combination with Nishino teach wherein the heat shield member is arranged between the headlamp and the muffler in a vertical direction of the work vehicle (Nishino, heat shield 30 is disposed vertically between the components 28 

Regarding claim 8, Komorida in combination with Nishino teach wherein the headlamp is one of a plurality of headlamps (Komorida, Head lights item 30A one on the right and the left, Fig.3 and 7, paragraph [0142]).

Regarding claim 9, Komorida in combination with Nishino teach wherein the bonnet is configured to be pivoted with respect to the running vehicle body (Komorida, Bonnet 7 pivots about shafts 28 in the vehicle body frame 1, which opens and closes the bonnet 7, Fig.1 and 5, paragraph [0139]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Komorida (US-20170129544-A1) in view of Nishino (WO-2014108788-A1), in further view of Shoen (EP-2610147-A2).

Regarding claim 6, Komorida in combination with Nishino teach the work vehicle of claim 1, but fail to teach a horn. 
However, Shoen teaches wherein a horn (horn item 45, Fig.5, paragraph [0043]) is connected to the heat shield member (horn 45 is attached to crossbeam 42 which is the similar to the headlight frame 30B of Komorida, making the horn 45 attached between headlights 30A of Komorida, headlight frame 30B of Komorida connects to the front of the bonnet 7, and the heat shield member of Nishino would connect to the front of the 
Komorida and Shoen are both considered to be analogous to the claimed invention because they are in the same field of work vehicles. Therefore, it would have been obvious to someone to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Komorida with the teachings of Shoen and incorporate a horn. Doing so would allow the user of the vehicle to signal to others of the vehicles presence. 
	

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 depends from claim 3 which is rejected, but claim 4 has the limitation of the upward extensions connecting to the bonnet via the mounting plate, and in the primary reference of Komorida (US-2017012954-A1) the upward extensions of bonnet frame 29 in Fig.6 are directly welded to the bonnet and are not connected to the mounting plate. 
Claim 5 depends from claim 4 which depends from claim 3 which is rejected, but claim 5 has all of the limitations of claim 4 making it have allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ono (US-20190276103-A1) teaches a work vehicle with an engine, wheels, headlights, and exhaust system with heat shields. Murakawa (US-5873224-A) teaches a vehicle with a working implement, engine, mower, muffler, headlight, and bonnet. Shoen (US-20160031486-A1) teaches a work vehicle with hinging hood, engine, wheels, headlights, and muffler. Togo (US-20140083791-A1) teaches a working vehicle with wheels, bonnet, engine, headlights, and an exhaust in the bonnet. Masumoto (US-20140020972-A1) teaches a work vehicle having an exhaust treatment apparatus in an engine room. Tomiyama (US-20040216934-A1) teaches a working vehicle having a opening hood, wheels, engine, and working apparatus. Sugano (KR-20140135938-A) teaches an exhaust device of working vehicle with exhaust, muffler, vehicle, wheels, bonnet, and headlights. Kurokawa (JP-2016078824-A) teaches a work vehicle with engine, wheels, bonnet, and heat shield. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618